Filed
                                                                                      Washington State
                                                                                      Court of Appeals
                                                                                       Division Two

                                                                                     February 21, 2018
    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                        DIVISION II
 MICHAEL W. WILLIAMS,                                             No. 50079-5-II

                                Appellant,

         v.

 DEPARTMENT OF CORRECTIONS,                                 UNPUBLISHED OPINION

                                Respondent.


       LEE, J. — Michael W. Williams appeals the superior court’s dismissal of his Public Records

Act (PRA) claim. Williams argues that the superior court improperly dismissed his claim because

the Department of Corrections (the DOC) violated the PRA by providing an unreasonable

estimated response time for his records request, unduly delaying production, failing to provide a

sufficient brief explanation for its claimed exemptions, and redacting portions of the requested

records that were not subject to the claimed exemptions. Williams also requests daily penalties

and costs for the violations.

       We hold that the DOC provided a reasonable estimated response time, did not unduly delay

production, and provided a sufficient brief explanation for its claimed exemptions. But we also

hold that the DOC improperly redacted portions of the requested records that were not subject to

the claimed exemptions. Accordingly, we reverse the superior court’s dismissal of Williams’s

PRA claim and remand to the superior court to order the disclosure of the improper redactions.

Also on remand, the superior court will determine whether the DOC’s redactions were done in bad
No. 50079-5-II


faith; if so, the appropriate penalty; and costs incurred by Williams in litigating this matter in the

superior court.

                                               FACTS

       In March 2016, Williams submitted a PRA request to the DOC for “the contract that the

DOC ha[d] entered into with J-Pay covering the period of 2014-2015.” Clerk’s Papers (CP) at

26. The DOC received the request on March 15, and within five business days, on March 22, a

DOC public disclosure specialist sent a letter to Williams stating that the request would be

responded to within “33 business days, on or before May 6, 2016.” CP at 27. This response time

was based on the size and scope of the request, the disclosure specialist’s additional workload, and

other scheduling issues such as unexpected staff absences. Also on March 22, the disclosure

specialist sent Williams’s request to the contracts department, which provided the requested

documents to the disclosure specialist later that same day.

       From March 22 to May 6, the disclosure specialist received 60 new public records

disclosure requests. The disclosure specialist was responsible for responding to these new requests

in addition to her other assigned responsibilities.

       On May 4, after making redactions to the requested records, the disclosure specialist had

her supervisor review the records responsive to Williams’s request. On May 6, the disclosure

specialist sent a letter to Williams informing him that the DOC had identified responsive records

pursuant to his request and that a copy of the requested records would be provided upon receipt of

his payment for the records.

       Williams paid for his copies of the requested records on May 19. On May 25, the DOC

sent Williams a copy of the requested records, a denial form and exemption log, and an appeal



                                                  2
No. 50079-5-II


form.   The records contained several redactions that were numbered to correspond with

exemptions listed in an exemption log. The exemption log stated:

        20-SECURITY INFORMATION — These records contain specific security
        information and protocols, the disclosure of which may compromise the safety
        and/or security of people and/or a facility, and have been redacted or withheld in
        their entirety per the following citations:

        RCW 42.56.240(1) — “Specific intelligence information and specific investigative
        records compiled by investigative, law enforcement, and penology agencies, and
        state agencies vested with the responsibility to discipline members of any
        profession, the nondisclosure of which is essential to effective law enforcement or
        for the protection of any person’s right to privacy.”

        RCW 42.56.420(2) — “Those portions containing specific and unique vulnerability
        assessments or specific and unique emergency and escape response plans at a city,
        county, or state adult or juvenile correctional facility, the public disclosure of which
        would have a substantial likelihood of threatening the security of a city, county, or
        state adult or juvenile correctional facility or any individual’s safety.”

        27-OTHER — These records contain proprietary information and are withheld in
        their entirety per the following citation(s):

        RCW 42.56.270 (11) Proprietary data, trade secrets, or other information that
        relates to: (a) A vendor’s unique methods of conducting business; (b) data unique
        to the product or services of the vendor.

CP at 31.

        The J-Pay contract included two appendices, Appendix 2.01 and Appendix 2.01.1, that

described the services J-Pay would provide to the DOC. Appendix 2.01 and Appendix 2.01.1 were

identical. The seventh bullet point of Appendix 2.01(1), which pertained to everyday tasks that

offenders could perform with the kiosk applications, was redacted with a reference to exemption

20. An identical section in Appendix 2.01.1(1) was not redacted and read, “Keyword search

function may be edited at any time.” CP at 64. The DOC later claimed that this redaction

“protect[ed] language discussing how incoming e-mails are searched and screened.” CP at 101.



                                                   3
No. 50079-5-II


       After receiving the records, Williams filed a PRA suit against the DOC claiming it violated

his rights under the PRA. Williams argued that the DOC violated his rights by failing to provide

a reasonable estimated response time, unduly delaying production of the requested records, failing

to provide a sufficient brief explanation for its claimed exemptions, and improperly redacting the

records produced. After a show cause hearing to determine whether the DOC violated the PRA,

the superior court dismissed Williams’s suit.

       Williams appeals.

                                          ANALYSIS
A.     STANDARD OF REVIEW

       We review agency actions challenged under the Public Records Act (PRA) de novo. Hikel

v. City of Lynnwood, 197 Wash. App. 366, 371-72, 389 P.3d 677 (2016). We also review a superior

court’s dismissal of a PRA action de novo. Johnson v. Dep’t of Corr., 164 Wash. App. 769, 775,

265 P.3d 216 (2011), review denied, 173 Wash. 2d 1032 (2012). We may affirm the superior court

on any ground supported by the record. Id. at 779.

B.     TIMING OF PRODUCTION

       Williams argues that the superior court erred when it dismissed his PRA claim because the

DOC provided an unreasonable estimated response time and used such estimate to unduly delay

production of the requested records.1 We disagree.




1
  Williams also assigns error to the superior court not granting him declaratory and injunctive
relief. However, Williams fails to provide any argument or citation to legal authority for this
assignment of error. Therefore, we decline to address this claim. RAP 10.3(a)(6); Cowiche
Canyon Conservancy v. Bosley, 118 Wash. 2d 801, 809, 828 P.2d 549 (1992).


                                                4
No. 50079-5-II


       1.      Unreasonable Estimated Response Time for Production

       Williams argues that the superior court erred when it dismissed his PRA claim because the

DOC violated the PRA by providing an unreasonable estimated response time for his request. We

disagree.

       Under the PRA, an agency must provide “the fullest assistance to inquirers and the most

timely possible action on requests for information.” RCW 42.56.100. The PRA provides a cause

of action “when an agency has not made a reasonable estimate of the time required to respond to

the request.” Andrews v. Wash. State Patrol, 183 Wash. App. 644, 651, 334 P.3d 94 (2014), review

denied, 182 Wash. 2d 1011 (2015). The operative term is “reasonable.” Forbes v. City of Gold Bar,

171 Wash. App. 857, 864, 288 P.3d 384 (2012), review denied, 177 Wash. 2d 1002 (2013). The

reasonableness of an estimated response time may depend on the number of records requested, and

the difficulty in gathering and reviewing the requested records. See Ockerman v. King County

Dep’t of Developmental & Envtl. Servs., 102 Wash. App. 212, 218, 6 P.3d 1214 (2000).

       Here, the DOC’s 33-day estimated response time was reasonable. The record shows that

the disclosure specialist had to forward the request to another department in order to locate the

requested documents, had to review and redact the records upon receipt of the documents, and had

to have her supervisor review the redacted response to the disclosure request before production to

Williams. These tasks were in addition to the disclosure specialist’s existing workload and the

other public records requests for which she was responsible. Given these circumstances, the 33-

day estimated response time was reasonable. Therefore, we hold that this challenge fails.




                                                5
No. 50079-5-II


          2.     Undue Delay of Production

          Williams argues that the superior court erred when it dismissed his PRA claim because the

DOC violated the PRA by using its estimated response time to unduly delay its response to his

request. We disagree.

          The purpose of the PRA is “for agencies to respond with reasonable thoroughness and

diligence to public records requests.” Andrews, 183 Wash. App. at 653. “While agencies may

provide a reasonable estimate of when they can produce the requested records . . . they cannot use

that estimated date as an excuse to withhold records that are no longer exempt from disclosure.”

Wade’s Eastside Gun Shop, Inc. v. Dep’t of Labor & Indus., 185 Wash. 2d 270, 289, 372 P.3d 97

(2016).

          Williams cites to Wade’s in support of his claim. However, Wade’s fails to support

Williams’s claim.

          In Wade’s, a newspaper brought an action against an agency for withholding nonexempt

records in violation of the PRA. Id. at 275. The newspaper requested records pertaining to

investigations by the agency. Id. at 276. The agency explained in its initial response letter that “it

did not believe it would be able to produce the requested records until the investigations closed,

likely by August 9, 2013.” Id. at 289. The investigations had been completely concluded by June

2013. Id. On appeal, the State Supreme Court held that the agency violated the PRA because it

continued to improperly withhold records. Id. The court concluded that the agency could not use

the “estimated date as an excuse to withhold records that [were] no longer exempt from

disclosure.” Id. The court reasoned that because the investigations concluded before the estimated

date, the agency should have begun to release records before that date. Id. at 289-90.



                                                  6
No. 50079-5-II


       In contrast to Wade’s, the DOC did not use the estimated response date to improperly

withhold records. Unlike in Wade’s, there is no evidence that the DOC’s estimated response time

was an attempt to withhold documents or to delay disclosure of the requested documents. Rather,

the estimated response time was based on the size and scope of the request, workload, and other

scheduling issues.

       Williams argues that the disclosure specialist sat on the requested records until the end of

the estimated response time because she received the requested records the same day she made a

request for them from the contracts department. However, the record shows that the disclosure

specialist had other workload responsibilities in addition to responding to 60 new records requests

during the time she received the requested records from the contracts department. Also, the

disclosure specialist attended to Williams’s request and produced the requested records by the

estimated response date. Under the circumstance, we hold that the DOC did not unduly delay

production of the requested records.

C.     RECORDS PRODUCED

       Williams argues that the superior court erred when it dismissed his PRA claim because the

DOC violated the PRA by (1) failing to provide a sufficient brief explanation for its claimed

exemptions and (2) improperly relying on such exemptions to redact a section of Appendix 2.01.

We agree in part.

       We start from the presumption that an agency has an affirmative duty to disclose records.

Doe ex rel. Roe v. Wash. State Patrol, 185 Wash. 2d 363, 371, 374 P.3d 63 (2016). Despite the

PRA’s presumption, the legislature has deemed certain public records exempt from production.

Id. The agency claiming an exemption “bears the burden of proving that the documents requested



                                                7
No. 50079-5-II


fall within the scope of the exemption.” Cowles Publ’g Co. v. Spokane Police Dep’t, 139 Wash. 2d
472, 476, 987 P.2d 620 (1999). The PRA directs that it be “liberally construed and its exemptions

narrowly construed.” RCW 42.56.030.

       1.      Brief Explanation

       Williams argues that the superior court erred when it dismissed his PRA claim because the

DOC violated the PRA by failing to provide a sufficient brief explanation for its claimed

exemptions. We disagree.

       Under the PRA, “Agency responses refusing, in whole or in part, inspection of any public

record shall include a statement of the specific exemption authorizing the withholding of the record

(or part) and a brief explanation of how the exemption applies to the record withheld.” RCW

42.56.210(3). “The purpose of the requirement is to inform the requester why the documents are

being withheld and provide for meaningful judicial review of agency action.” City of Lakewood

v. Koenig, 182 Wash. 2d 87, 94, 343 P.3d 335 (2014).

       In claiming an exemption, the agency “must provide sufficient explanatory information for

requestors to determine whether the exemptions are properly invoked.” Id. at 95. And the agency

must explain how the exemption applies to the information. Block v. City of Gold Bar, 189 Wn.

App. 262, 282, 355 P.3d 266 (2015), review denied, 184 Wash. 2d 1037 (2016).

       Here, the DOC provided a sufficient brief explanation. The records here contained

redactions with references to numbered exemptions in an exemption log. These numbered

exemptions contained a brief explanation that explained how the exemption applied to the redacted

information. For example, exemption 20, labeled “Security Information,” included an explanation

that the corresponding redactions “contain[ed] specific security information and protocols, the



                                                 8
No. 50079-5-II


disclosure of which may compromise the safety and/or security of people and/or a facility, and

have been redacted or withheld in their entirety per” RCW 42.56.240(1) and RCW 42.56.420(2).

CP at 31. Also, exemption 27, labeled “Other,” included an explanation that the corresponding

redactions “contain[ed] proprietary information and [were] withheld in their entirety per” RCW

42.56.270(1).2 CP at 31.

       Williams also argues that the DOC failed to explain how the exemptions applied and that

the DOC’s later explanation that the redaction “protect[ed] language discussing how incoming e-

mails are searched and screened,” CP at 101, showed what type of explanation was required.

Williams’s arguments are not persuasive.

       Here, the DOC’s explanations stated that the redacted information was exempt because it

included security or proprietary information and provided citations to and the text of the statutes

relied upon. These brief explanations contained enough information for the “requestors to

determine whether the exemptions are properly invoked.” Block, 189 Wash. App. at 283. Also,

Williams fails to provide any legal authority for his argument that the supervisor’s further

explanations showed that the DOC’s original explanations were insufficient. Therefore, we hold

that the DOC provided a sufficient brief explanation.




2
  See e.g., Block, 189 Wash. App. at 286 (holding that an agency’s brief explanations of “content is
attorney advice to client” and “content is requesting attorney advice” were sufficient).


                                                9
No. 50079-5-II


         2.     Redacted Records

         Williams argues that the superior court erred when it dismissed his PRA claim because the

DOC improperly relied on its claimed exemptions to redact a single line in Appendix 2.01.3 We

agree.

         “The PRA requires each relevant agency to facilitate the full disclosure of public records

to interested parties.” Resident Action Council v. Seattle Hous. Auth., 177 Wash. 2d 417, 431, 327
P.3d 600 (2013). The PRA also contains “numerous exemptions that protect certain information

or records from disclosure, and the PRA also incorporates any ‘other statute’ that prohibits

disclosure of information or records.” Id. at 432. These exemptions are narrowly construed. Doe

ex rel. Roe, 185 Wash. 2d at 371.

                a.      RCW 42.56.240(1)

         Under RCW 42.56.240(1), specific intelligence information and specific investigative

records may be exempt from production. To qualify for this exemption, the information must be

(1) intelligence or investigative in nature, (2) compiled by a law enforcement, penology, or

investigative agency, and (3) essential to law enforcement or the protection of privacy. RCW

42.56.240(1); Wade’s, 185 Wash. 2d at 281.

         Here, the DOC redacted the seventh bullet point in Appendix 2.01(1) by relying on RCW

42.56.240(1). This point was under a section listing everyday tasks that offenders could perform

with the kiosk applications. The point read, “Keyword search function may be edited at any time.”



3
  Williams also argues that inconsistent redaction of the identical provisions constitutes a per se
violation of the PRA. However, Williams fails to provide any legal citation or authority for support
as required by RAP 10.3(a)(6). Therefore, we decline to address this claim. RAP 10.3(a)(6);
Cowiche Canyon, 118 Wash. 2d at 809.


                                                 10
No. 50079-5-II


See CP at 56, 64. The ability of an offender to edit a keyword search function in the kiosk at any

time is not intelligence or investigative in nature nor essential to law enforcement or the protection

of privacy. RCW 42.56.240(1); Wade’s, 185 Wash. 2d at 281.

       The DOC argues that the redaction was proper because it contained security information

that was exempt from production. The DOC notes that the supervisor later stated that the redaction

“protect[ed] language discussing how incoming e-mails are searched and screened.” CP at 101.

However, the context of the information, and more importantly, the actual information itself,

proves otherwise. The section in which the redacted information is found clearly discusses what

tasks an offender could perform with the kiosk. Furthermore, the supervisor’s later explanation

does not show that the information meets the elements required to qualify for the intelligence or

investigative exemption under RCW 42.56.240(1).           Although the method of searching and

screening emails may be essential to law enforcement, such information was not shown to be

compiled by a law enforcement, penology, or investigative agency, or to be intelligence or

investigative in nature. RCW 42.56.240(1); Wade’s, 185 Wash. 2d at 281. Therefore, we hold that

the DOC improperly redacted the seventh bullet point in Appendix 2.01 by relying on RCW

42.56.240(1).

                b.     RCW 42.56.420(2)

       Under RCW 42.56.420(2), certain security information may be exempt from production.

To qualify for this exemption, the information must (1) contain specific and unique vulnerability

assessments or specific and unique emergency and escape response plans, (2) at a city, county, or

state adult or juvenile correctional facility, (3) the public disclosure of which would have a




                                                 11
No. 50079-5-II


substantial likelihood of threatening the security of a city, county, or state adult or juvenile

correctional facility, or any individual’s safety. RCW 42.56.420(2).

       Here, the DOC also redacted the seventh bullet point in Appendix 2.01(1) by relying on

RCW 42.56.420(2). As discussed in the preceding section, the point pertained to the tasks an

offender could perform with the kiosks and the ability of an offender to edit a keyword search

function at any time. Specifically, the point read, “Keyword search function may be edited at any

time.” See CP at 56, 64. The ability of an offender to edit a keyword search function in the kiosk

at any time is not a vulnerability assessment or emergency and escape response plan. RCW

42.56.420(2).

       Once again, the DOC argues that the redaction was proper as exempt security information

and notes the supervisor later stated that the redaction “protect[ed] language discussing how

incoming e-mails are searched and screened.” CP at 101. But, as discussed above, the context of

the information and the actual information itself proves otherwise. Moreover, the method of

searching and screening incoming e-mails of offenders fails to meet the elements of the exemption

under RCW 42.56.420(2), which requires the information to contain vulnerability assessments or

specific unique emergency and escape response plans.4

       Therefore, we hold that the DOC improperly redacted the portion of the requested records

discussed above. Thus, the superior court erred when it dismissed Williams’s PRA claim.




4
 The DOC argues that Williams’s position below only involved the redaction of common words
such as “a” and “the.” However, from a review of the record, it is apparent that this is not the case.


                                                 12
No. 50079-5-II


D.     DAILY PENALTIES

       Williams argues that he is entitled to daily penalties as a result of the DOC’s PRA violation.

We remand to the superior court to determine whether the DOC’s redactions were done in bad

faith, and if so, the appropriate penalty to impose.

       Under RCW 42.56.550(4), “it shall be within the discretion of the court to award [any

person who prevails against an agency in any action in the courts seeking the right to inspect or

copy any public record] an amount not to exceed one hundred dollars for each day that he or she

was denied the right to inspect or copy said public record.” However, “A court shall not award

penalties under RCW 42.56.550(4) to a person who was serving a criminal sentence in a state,

local, or privately operated correctional facility on the date the request for public records was

made, unless the court finds that the agency acted in bad faith in denying the person the opportunity

to inspect or copy a public record.” RCW 42.56.565(1).

       Under the PRA, “bad faith incorporates a higher level of culpability than simple or casual

negligence.” Faulkner v. Dep’t of Corr., 183 Wash. App. 93, 103, 332 P.3d 1136 (2014), review

denied, 182 Wash. 2d 1004 (2015). To establish bad faith, “an inmate must demonstrate a wanton or

willful act or omission by the agency.” Id. “Wanton” means “‘[u]nreasonably or maliciously

risking harm while being utterly indifferent to the consequences.’” Id. (citing BLACK’S LAW

DICTIONARY 1719-20 (9th ed. 2009)). A person acting wantonly may be creating no greater risk

of harm, but is not trying to avoid the risk of harm, and is indifferent to whether harm results or

not. Id. at 104.

       Here, because the determination of bad faith necessitates fact finding, we remand to the

superior court for such determination. See Dep’t of Transp. v. Mendoza de Sugiyama, 182 Wash.
13
No. 50079-5-II


App. 588, 606, 330 P.3d 209 (2014). On remand, the trial court should determine whether the

DOC’s redactions were done in bad faith, and if so, the appropriate penalty to impose.

                                             COSTS

         Williams argues that he is entitled to an award of all costs as the prevailing party. We

agree.

         The PRA provides that “[a]ny person who prevails against an agency in any action in the

courts seeking the right to inspect or copy any public record . . . shall be awarded all costs,

including reasonable attorney fees, incurred in connection with such legal action.”          RCW

42.56.550(4). A PRA claimant “prevails” against an agency if the agency wrongfully withheld

records or portions thereof. Gronquist v. Dep’t of Licensing, 175 Wash. App. 729, 756, 309 P.3d
538 (2013).

         Here, because the DOC’s claimed exemption did not apply to the redaction it made in

Appendix 2.01, the DOC wrongfully withheld that portion of the records. As a result, Williams

prevails against the DOC in this action. Therefore, we hold that Williams is entitled to an award

of all costs incurred in litigating this claim, but because Williams is self-represented, he is not

entitled to an award of attorney fees. See e.g., Francis v. Dep’t of Corr., 178 Wash. App. 42, 68,

313 P.3d 457 (2013), review denied, 180 Wash. 2d 1016 (2014).

         A commissioner of this court shall determine the amount of appellate costs under RAP 14.2

upon Williams’s filing of a cost bill. The amount of costs incurred in litigating this matter below

shall be determined by the superior court on remand.




                                                14
No. 50079-5-II


                                          CONCLUSION

       We reverse the superior court’s dismissal of Williams’s PRA claim and remand to the

superior court to order the disclosure of the improper redactions. Also on remand, the superior

court will determine whether the DOC’s redactions were done in bad faith; if so, the appropriate

penalty; and costs incurred by Williams in litigating this matter in the superior court.

       A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.



                                                                       Lee, J.
 We concur:



                 Worswick, P.J.




                 Melnick, J.




                                                 15